  Case 18-22235         Doc 25     Filed 03/01/19 Entered 03/01/19 14:31:40              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22235
         ANGEL C GRIFFIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22235        Doc 25        Filed 03/01/19 Entered 03/01/19 14:31:40                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                       $0.00
       Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $0.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
ACAR LEASING DBA GM FINANCIAL     Unsecured            NA       7,738.58      7,738.58           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,000.00         976.00        976.00           0.00        0.00
Convergent Outsourcing Inc        Unsecured         246.00           NA            NA            0.00        0.00
GM FINANCIAL                      Unsecured      1,373.00            NA            NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured         500.00           NA            NA            0.00        0.00
MEDICREDIT INC                    Unsecured         199.00           NA            NA            0.00        0.00
MEDICREDIT INC                    Unsecured         133.00           NA            NA            0.00        0.00
MIDLAND FUNDING                   Unsecured         723.00           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC                Unsecured         270.00        270.00        270.00           0.00        0.00
SOUTHWEST CREDIT                  Unsecured      2,590.00            NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,000.00            NA            NA            0.00        0.00
TCF BANK                          Unsecured         200.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         375.23        375.23           0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA       2,407.02      2,407.02           0.00        0.00
US DEPT OF ED NELNET              Unsecured      6,501.00     10,906.24     10,906.24            0.00        0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,567.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET       Unsecured         791.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22235         Doc 25      Filed 03/01/19 Entered 03/01/19 14:31:40                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,673.07                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
